Citation Nr: 1506958	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corps from July 1959 to June 1980.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the appellant's claim. 

The appellant later testified at a hearing before the undersigned Acting Veterans Law Judge in March 2012. The Board remanded the appellant's claims for additional development in an August 2013 decision. 

In November 2013, the Board denied service connection for the cause of the Veteran's death.  The Veteran appealed that decision to the United States Court of Appeals for Veteran Claims (Court).  By an Order dated in May 2014, the Court granted an April 2014 Joint Motion for Remand and this claim is again before the Board.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in December 2007, and that the immediate cause of death was bleeding from the carotid artery.  Advanced inoperable pharyngeal cancer was listed as the underlying cause of death. 

2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, rated as 20 percent disabling and sensorineural hearing loss, rated as noncompensably (0 percent) disabling. 

3.  It is at least as likely as not that the Veteran's pharyngeal cancer which led to his death was the result of Agent Orange exposure during his active duty service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran was exposed to herbicides during service and that the claimed exposure caused his cancer of the right oropharynx (claimed as throat cancer due to exposure to herbicides) which ultimately caused his death. 

As an initial matter, the Board notes that the Veteran's DD214 for his period of service from November 1962 to October 1968 reflects that he had service in the Republic of Vietnam.  Specifically, he had foreign service for one year, nine months, and twenty-three days and received the National Defense Service Medal, Vietnam Service Medal with 1 star, and Vietnam Campaign Medal with device.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases including malignant tumors may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

The presumptive diseases for exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2014). 

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2014).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of the veteran's death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown. 38 C.F.R. § 3.312 (2014).

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2014).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

In this case, the Veteran is presumed to have been exposed to herbicides during his time in service as he had service in the Republic of Vietnam during the requisite period during which exposure to herbicides is presumed. 

The Veteran's service medical records do not show any complaints, findings, or treatment for malignant tumors of the throat or tonsils. 

Review of private treatment reports indicates that the Veteran was diagnosed with squamous cell carcinoma of the right tonsil in May 2007. 

Private treatment reports from S. Samant, M.D., dated in November 2007 reflect that the Veteran underwent thirty-five radiation treatments completed in September 2007.  The Veteran was noted to have a twenty-five year history of smoking one pack of cigarettes per day until 1982. 

Private treatment reports from Methodist Healthcare dated from May 2007 to October 2007 reflect that a May 2007 computed tomography (CT) scan of the neck revealed a minimally necrotic right tonsillar mass. In May 2007, the Veteran was noted to have a twenty-five year history of smoking one pack of cigarettes per day quitting in 1985. 

The Veteran subsequently underwent surgery in December 2007 but Dr. Samant indicated that the Veteran's advanced head and neck cancer was inoperable.  Dr. Samant concluded that the Veteran had less than six months to live and palliative chemotherapy was his only option. 

In a statement dated later in December 2007, Dr. Samant reiterated the Veteran's relevant medical history and noted that the Veteran had cancer of the right oropharynx for which he received chemoradiation which was completed in September 2007.  He indicated that a surgery performed in December 2007 did not free the Veteran of his cancer and the Veteran was diagnosed with terminal oropharyngeal cancer with metastatic disease to the carotid and trachea.  The Veteran thereafter suffered a rupture of the carotid artery and passed away.

A statement from K. King, F.N.P., of UT Medical Group, Inc., dated in October 2011 indicates that the Veteran was treated for an advanced head and neck cancer that claimed his life.  She reported that chemical exposure can be a factor in the development of head and neck cancer.  She concluded that she could not say that the Veteran's chemical exposure during his tour in Vietnam caused the Veteran's cancer but noted that it could have had an influence on it. 

Later, at a Travel Board hearing before the Board in March 2012, the appellant testified that the Veteran was exposed to Agent Orange during service and that his doctors indicated that head and neck cancer was caused by Agent Orange exposure.   She said that the Veteran had sore throats during service but was not diagnosed with cancer until 2007, and that she believed that the Veteran's cancer of the throat was due to his herbicide exposure during service. 

An expert medical opinion from J. S., M.D., a VA Chief of the Division of Hematology/Oncology was received by the Board in March 2013.  Dr. S. reviewed the Veteran's relevant medical history and noted his presumed exposure to herbicides in service.  He also indicated that the Veteran had a twenty-five year history of smoking cigarettes.  Dr. S. noted that VA does not recognize carcinoma of the oropharynx as a malignant disease related to exposure to herbicides, referring to the Veterans and Agent Orange: Update 2010 by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (eighth biennial update, Institute of Medicine).  He noted that the Committee concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to chemicals of interest and oral, nasal, or pharyngeal cancers.  He opined that it is therefore not as likely as not that the Veteran's oropharyngeal cancer was related to or caused by the Veteran's active service and presumed exposure to herbicides.  He concluded that the major factor causing the Veteran's oropharyngeal cancer was cigarette smoking. 

The appellant submitted two Board decisions where service connection was granted to other appellants for the death of other Veterans with similar types of cancer and exposure to herbicides in service. 

The appellant also submitted an abstract entitled "Military service in Vietnam and the risk of death from trauma and selected cancers."  The abstract concluded that the risk of several site-specific cancers were elevated but not statistically significant for U.S. Marine veterans who served during Vietnam. 

In an informal hearing report dated in September 2013, the Veteran's representative argued that the Veteran's claim should be granted based on the statement from Ms. King because Dr. S.'s statement lacked a rationale for the conclusion and did not consider whether service connection for the cause of Veteran's death was warranted on a direct basis.

The appellant submitted a private medical opinion from L. Gillard, M.D., FCCP, dated in January 2015.  Dr. Gillard indicated that he had reviewed the Veteran's claims file and relevant civilian and military information concerning Agent Orange toxicity.  Dr. Gillard noted that the Veteran was exposed to herbicides in service and later developed squamous cell cancer of the tonsil and pharynx with catastrophic spread to the larynx, trachea, and carotid artery which ruptured as a result of the tumor.  Dr. Gillard indicated that the oropharynx is contiguous tissue within the tissue of the conducting airways and originates from the same embryologic tissue and consequently the oropharynx is part of the respiratory system.  Dr. Gillard acknowledged the Veteran's smoking history.  However, he reported that the Veteran terminated smoking twenty years prior to his cancer diagnosis and his risk for smoking as the primary agent was therefore decreased dramatically.  He concluded that it is at least as likely as not that Agent Orange was the cause of the Veteran's oropharyngeal cancer.  He again reiterated that the Veteran's smoking history was a minor issue which leaves Agent Orange as the mostly likely cause of death.  

Having reviewed the complete record, the Board finds that the evidence establishes that service connection is warranted for the cause of the Veteran's death.  While the VA specialist in the March 2013 opinion concluded that it was not as likely as not that the Veteran's oropharyngeal cancer was related to or caused by the Veteran's active service and presumed exposure to herbicides and he concluded that the major factor causing the Veteran's oropharyngeal cancer was cigarette smoking, the private physician, Dr. Gillard, provided a more detailed and specific rationale as to why the Veteran's exposure to herbicides and not his prior smoking history caused the cancer which led to his death.  The physician referenced medical literature and considered the Veteran's relevant individual medical history.   

Consequently, resolving reasonable doubt in favor of the appellant, the Board finds that establishment of service connection for the cancer that caused the Veteran's death is warranted on a direct basis.  Therefore, the Board finds that service connection for the cause of the Veteran's death is also warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


